Citation Nr: 1739048	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-26 300	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to service connection for a bilateral leg condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves from September 1955 to January 1961.  Veteran status was achieved by virtue of the RO's grant of service connection for bilateral hearing loss and tinnitus in May 2011.  See Hill v. McDonald, 28 Vet. App. 243 (2016).  As discussed in Hill, due to the service connection of another disability, that period of service is now considered to be active service.  As the grants of service connection for bilateral hearing loss and tinnitus were based on the Veteran's service without reference to a specific period of active duty for training, the Board's remand directives do not refer to a specific period within the Veteran's service in the Reserves but treats the entire period as active.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

After this hearing, the Veteran selected a new representative.  The new representative is listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Board notes that the Veteran was not afforded a VA examination in connection with his claims for service connection for a low back condition and a bilateral leg condition.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low, for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the July 2017 hearing, the Veteran provided competent lay evidence that he injured his back while jumping in and out of trucks while on active duty for training.  He also stated that he hurt his back while participating in the Marine Corps judo team and provided a buddy statement to that effect.  The Veteran's testimony coupled with the medical evidence of record is sufficient to indicate that there may be a nexus between the Veteran's service and his current back condition.  Thus, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his back condition.  See McLendon, supra.  

The Veteran also asserts that he is entitled to service connection for a bilateral leg condition.  The medical evidence of record contains some indication that the Veteran's bilateral leg condition may be related to the back condition for which he is also seeking service connection.  Therefore, a VCAA notification letter regarding secondary service connection should be issued, and a VA examination is needed.  See 38 C.F.R. § 3.159(c)(4), McLendon, supra.

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  Provide VCAA notice regarding secondary service connection.  

3.  After completion of steps 1 and 2 above, schedule the Veteran for a VA examination with an appropriate VA medical professional to ascertain the nature and etiology of his back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is etiologically related to the Veteran's service.  

4.  After completion of steps 1 through 2 above, schedule the Veteran for a VA examination with an appropriate VA medical professional to determine the nature and etiology of his bilateral leg condition, including whether any current bilateral leg condition is related to his back condition.  

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed bilateral leg disabilities and provide answers to the following questions:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral leg disability is etiologically related to an in-service injury, disease, or event;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral leg disability is (1) proximately due to (caused by) the Veteran's back disability, or (2) permanently worsened (aggravated) by the Veteran's back disability.

5.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If any benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




